DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-6, 8-11 and 13-21 are pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11 and 13-21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bone et al. (Intl. J. Androl., 20:347-355 (1977)) or Tian et al. (Chinese J. Chem. 2003, 21, 853-857) in view of Ayla Guven (Indian J. Pediatr. 2003; 70(5): p. 437-438), Weitgasser (Wiener Medizinische Wochenschrift 1976, 126(11-12); p. 162-165 (as previously cited in parent case 11/909,623) and Williams et al. (Foye’s Principles of Medicinal Chemistry, 2002, 5th Ed., p. 50) and in view of Howard Ansel (Pharmaceutical Dosage Forms and Drug Delivery Systems, Fifth Edition, Lea & Febiger (1990); p.92-182), Mahato, Ram I. (Dosage forms and drug delivery systems. In APhA’s Complete Review for Pharmacy, Courley DR (ed.), 3rd edn., Castle Connolly Graduate Medical Publishing. New York, 2005, pp.37-63), Windheuser J. J. (US 4,289,751), Pather et al. (US6,576,250) and Jivraj et al. (Pharmaceutical Science & Technology Today. 2000, 3(2); pp.58-63).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Ornidazole (Tiberal®) has been known for over 30 years for the treatment of parasitic infections (p. 2 of instant specification). It is a racemic mixture (a 50/50) of two enantiomers, i.e. L-ornidazole and D-ornidazole.
Ayla Guven teaches a method for treating intestinal amebiasis (cecal amoeba infection) in a newborn by intravenous administration of ornidazole. The intravenous infusion of ornidazole is a pharmaceutical formulation of about 50/50 L-ornidazole/D-ornidazole in a carrier. The reference teaches administration of 20 mg/kg/day of ornidazole.
Weitgasser teaches a method of treating trichomonas vaginalis by administration of ornidazole orally and locally (vaginally) to 125 women in doses of 500 mg, 1,000 mg, 2,000 mg and 3,000 mg a day, no weigh range given. However, 1,000 mg of medicament given to an average woman with a weight of 50 kg is 20 mg/kg/per day. The vaginal and oral tablets used are a pharmaceutical formulation comprising 50/50 L-ornidazole/D-ornidazole and a carrier.
Bone teaches a pharmaceutical composition of L-enantiomer enriched onrnidazole (only L (S)-ornidazole) and how to obtain it.
Tian teaches the separation of ornidazole enantiomers and preparation of a composition of L-enantiomer enriched ornidazole (see (S)-ornidazole >99%ee, p. 856, (-)-S 3b). Tian (p. 853) also teaches the motivation and expectation for finding one enantiomer better than the other in the excerpt: “If the active enantiomer of the racemate could be use, the dose might be halved. So the necessity of gaining the optically pure enantiomers of ornidazole and secnidazole is quite obvious".
All other references, i.e. Howard Ansel, Mahato, Ram I., Windheuser J. J., Pather et al. and Jivraj et al. are cited to evidence that all ingredients claimed in the formulations of instant claims 11, 13-15 and 17 are common ingredients of pharmaceutical formulations.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The difference between the prior art and the instant claims is that the prior art treats with a racemic mixture of L- and D-ornidazole while the instant claims recite treating with L- enantiomer enriched ornidazole having an enantiomeric excess of at least 90.0%. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
The enantiomers have been previously separated into a pure composition of L-ornidazole and a pure composition of D-ornidazole (Bone, Tian). The pharmaceutical composition used in these claims was known. The treatment of parasitic infections, e. g. trichomonas vaginalis, cecal amoeba infection, with ornidazole was known (Ayla Guven, Weitgasser). The ordinary skilled artisan would have been motivated to use the best enantiomer of ornidazole for the treatment of parasitic infections treatable with racemic ornidazole, because a person of ordinary skill in the art would have known that a single isomer (e. g. a single enantiomer) is often therapeutically superior to the racemic mixture and to the other isomer and each separate enantiomer was available (Bone, Tian). Different stereoisomers are reasonably expected to have differing activities such that one isomer is generally expected to be more active than the other, due to the fact that living systems are chiral and thus preferentially process certain stereochemical configurations over others. Indeed, as taught by Williams et al., discussing compounds that are combination of enantiomers: “when introduced into an asymmetric or chiral, environment, such as the human body, enantiomers will display different physical chemical properties producing significant differences in their pharmacokinetic and pharmacodynamic behavior. Such differences can result in adverse side effects or toxicity due to one of the isomers, or the isomers may exhibit significant differences in absorption, serum protein binding and metabolism” (page 50, column 1). The expectation with regards to enantiomers is that activities as they pertain to living systems are expected to be different. In re Adamson, 275 F.2d 952, 125 USPQ 233 (CCPA 1960). Particularly, the Tian reference shows the motivation and expectation of finding one enantiomer of ornidazole better than the other (p. 853):

    PNG
    media_image1.png
    47
    461
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    71
    462
    media_image2.png
    Greyscale

It appears as though Applicant has determined experimentally what a person of ordinary skill in the art was expecting, that the two enantiomers of ornidazole possess substantially different pharmacological activity.  It follows that being presented only with two options, namely the L- and D-enantiomers, the skilled artisan would choose the better of the two.
Therefore, treatment with said L-enantiomer enriched ornidazole (of at least 90.0% ee, or 95.0% ee, or 99% ee) as instantly claimed would have been obvious over the known treatment with the racemic mixture.
Considering objective evidence present in the application indicating obviousness or nonobviousness and reviewing the specification for any unexpected effects, it appears that the data presented in the specification would not have been unexpected to the ordinary skilled artisan. The evidence above shows that one isomer is generally expected to be better than the other, such that one of the L- and D- enantiomers was expected to be better than the other. All that was left for the ordinary skilled artisan was to figure out which enantiomer was better. Once this was figured out, the ordinary skilled artisan would have determined the purity desired for the intended use. 
Additionally, L-enantiomers have been routinely reported as less toxic. Granulocytopenia is related to the d-isomer of levodopa; vomiting is caused by the d-isomer of levamisole; and myasthenia gravis symptoms were observed only with the d-isomer of carnitine (USFDA- “Development of New Stereoisomeric Drugs” 05/01/1992, p. 1-4; particularly 1st paragraph of page 2). Something that is routinely reported could not be unexpected.
Below is the response to Applicant’s Arguments filed on 07/22/2022 (same arguments as before). See also the Examiner’s Answer to Appeal Brief submitted on 09/09/2015 and PTAB decision on 10/16/2017.
Applicant’s arguments have been considered but were found unpersuasive.
In general, applicants argue that one of ordinary skill in the art would not have been able to predict whether there would be any benefits to use a single enantiomer of, or enantiomerically enriched ornidazole for treatment of parasitic infections. Applicants believe they have presented unexpected and surprising results obtained from creative design of animal study and human clinical trials. To support their arguments applicants state that Tian et al. do not disclose or teach any differences between the two enantiomers and further, that applicants found that the efficacy of L- and D-ornidazoles in treating parasitic infections is not significantly different (less than 10% difference). It is agreed that Tian did not disclose any differences between the two enantiomers because Tian did not test for differences. Instead, Tian resolved the enantiomers and directly suggested the artisan to test each enantiomer separately for treating what ornidazole treated (parasitic infections) with the goal of finding the most active enantiomer (see above). This suggestion would have guided the ordinary skilled artisan to practice the method claimed in this invention also providing the ordinary skilled artisan with the same results that applicants found. Applicants allege that Tian's teaching is false and unsupported. However, at the time of the claimed invention no prior art challenged Tian’s teachings. Thus, applicant’s allegation cannot be correct.
Applicants further allege that Bone et al. contradicts the proposition of Tian et al. and teaches away because a comparison of the motility-inhibiting efficacy of (R)- and (S)-ornidazole on spermatozoa revealed no difference between the enantiomers and that Bone suggests the same activity for both L and D-ornidazole eithers towards the motility of spermatozoa or generally. The examiner disagrees. Bone et al. is clearly directed only to the investigation of sperm motility inhibition, while Tian et al. is clearly directed to the antiparasitic use of ornidazole (see introduction in Tian). As such, Bone only taught that both L and D-ornidazole do not have apparent differences in adverse effects of sperm motility inhibition only. Immobilizing sperm in mice and treating parasitic infections are two very different things. One of skill would not have related the sperm motility results in Bone to the activity of the compounds in treating parasitic infections specifically or generally. As such, Bone et al. did not discourage one from testing and finding the most active ornidazole enantiomer for treating parasitic infections and did not teach away from the claimed invention or from Tian’s teachings. Applicants also cited Lin et al. (CN 1400312A, March 5, 2003), but this reference and Bone et al. teach the same. Since Lin et al. only investigated infertility toxicity in mice; Lin et al. can only teach that L- and D- enantiomers of ornidazole have similar activity only in infertility toxicity in mice.  The examiner wants to point out that Bone’s statement about “the putatively inactive (R) and the active (S) ornidazole…” evidences that indeed, at the time of the claimed invention (R) ornidazole was expected to be the inactive enantiomer and (S) ornidazole was the expected active enantiomer. 
In regards to Williams et al., this reference shows the knowledge and expectation in the art in regards to enantiomers; that one isomer is generally expected to be better than the other.
Applicans suggest that the examiner is using the "Obvious to Try" standard. The examiner points out that under KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) at least the following rationales to support a conclusion of obviousness could be applied to this case:  
(B)    Simple substitution of one known element for another to obtain predictable results;
 (E)    "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
 (G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Applicants allege unexpected results which are “similar level of efficacy and dramatic difference in CNS toxicity”. Applicants state that they used a unique design of experimental and clinical testing to identify the better of the two enantiomers. In response, the experimental and clinical testing designs are not recited in the rejected claims. If applicants invented a novel and unobvious process for identifying the better of the two enantiomers said process can be claimed on its own, but it’s not under examination here. Currently, the evidence does not show that a significant aspect of the claimed invention would have been unexpected (MPEP 716.02(c)I.) because one of ordinary skill following the suggestion of Tian to test each enantiomer separately for treating what ornidazole treated (parasitic infections) would have necessarily found the same results that applicants found (i.e similar level of efficacy and difference in CNS toxicity).
	Applicants cite Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 89USPQ2d 1370, with the notion that, against the examiner’s proposition, the D-isomer provided all the favorable therapeutic activity but no significant toxicity. The D-isomer was patentable over the racemate in view of the unexpected and surprising results over the general knowledge of the experts in the field. In response, the facts in Sanofi-Synthelabo v. Apotex, Inc. are different to this case. First, in Sanofi the D and L- enantiomers were never physically separated and experts believed that it was difficult to separate isomers at the time of the invention, while in the instant case the D- and L- enantiomers have been separated, identified, characterized and used individually for other tests. Second, the patent in suit claimed bisulfate salt and the prior art reference did not disclose the specific bisulfate salt of the compound, while in the instant case the prior art discloses the same exact L-enantiomer of ornidazole. Third, Sanofi scientists had previously separated different thienopyridine enantiomers and had found that the separated enantiomers showed no advantage/benefit over the racemate for the same condition. In the instant case the prior art Tian et al. suggested the artisan to test each of the two ornidazole enantiomers separately for treating what racemic ornidazole treated (parasitic infections) with the goal of finding the most active enantiomer. Toxic effects of the enantiomers in mice fertility were reported by prior art to be of the same degree. Fourth, in Sanofi the D-enantiomer provided all of the favorable activity but with no significant neurotoxicity while the L-enantiomer produced no therapeutic activity but with virtually all the neurotoxicity. The enantiomers had the rare characteristic of “absolute stereoselectivity”. This is not the case here. In the instant case the D- and L-enantiomers of ornidazole are somewhat similar in therapeutic activity with the L- enantiomer having slightly higher efficacy and a lower inhibitory effect in the CNS than the D-enantiomer. Based on the general knowledge the artisan would have had a reasonable expectation of finding the L-enantiomer to be the better of the two enantiomers. L-enantiomers have been routinely reported as less toxic. Granulocytopenia is related to the d-isomer of levodopa; vomiting is caused by the d-isomer of levamisole; and myasthenia gravis symptoms were observed only with the d-isomer of carnitine (USFDA- “Development of New Stereoisomeric Drugs” 05/01/1992, p. 1-4; particularly 1st paragraph of page 2). In this case the teachings of the prior art provided guidance to practice the invention and sufficient basis for a reasonable expectation of its success (MPEP 2143.02 II and II).
Applicants claim failure of others with the argument that because no one developed L-ornidazole into a pharmaceutical product in the past three decades it should be unobvious. In response, there could be different reasons for this; one is the cost related factor. The bronchodilator albuterol provides an appropriate example. Levalbuterol is the active ingredient in the racemic mixture of albuterol, while the d-enantiomer is inactive. It was concluded that levalbuterol offers no advantage over albuterol but it costs as much as 5 times more than racemic albuterol (Michael J. Asmus (2000), “Levalbuterol Nebulizer Solution: Is it Worth Five Times the Cost of Albuterol?, Pharmacotherapy: 20; pp. 123-129—provided in the office action of 04/05/2012 of parent case 11/909623). Thus, the fact that for 30 years everyone used the racemic mixture of l- and d- ornidazole for treatment and nobody used only the pure l-ornidazole, even though pure l-ornidazole was developed, does not make it less obvious.
In regards to “long-felt but unsolved need” Applicants arguments state that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In regards to “praise by others” Applicants state that the Inventors have received numerous awards in China for this invention and peer-reviewed articles have been published on study of L-ornidazole in treatment of diseases following the present invention. In response, there is no evidentiary document praising the merits of the claimed invention in the record. It is noted that praise may be given for reasons unrelated to the unobviousness of the product or process. Praise unsupported by objective factual evidence is found to have little value. 
In regards to “commercial success” Applicants state that since its launch in China in 2010, the sales of L-ornidazole have been increasing rapidly while the sales of racemic ornidazole have been declining in the same period according to IMS data. In response, the alleged commercial success must be directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973). Applicants must show that the claimed features were responsible for the commercial success of the invention if evidence of nonobviousness is to be accorded substantial weight. See MPEP 716.03(b). In this case there is no such showing.


Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness). See MPEP 716.01(d). 
After weighing all the evidence it is the examiner’s view that the evidence of record establishes such a strong case of obviousness that the secondary considerations do not raise to the level of the indicia of non-obviousness. Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-6, 8-11 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60, 63, 64, 67-69 and 71-79 of copending Application No. 11/909,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite the same method for treating a parasitic infection by administering enantiomerically pure L- ornidazole. Some of the instant claims differ in the ratio of L to D enantiomer. This would have been obvious because it is customary for an artisan of ordinary skill to determine the optimal concentration/ratio of the R or S enantiomer of a known drug in a composition/mixture in order to best achieve the desired pharmacological profile.
Response to Argument
Applicants requested this rejection to be held in abeyance. However, the policy of the United States Patent and Trademark Office is to make all applicable rejections and to maintain them until the issues are resolved.  Therefore, the rejection is maintained.
Specification Objection
The use of the trademark OPADRY has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Response to Argument
Applicants requested to hold this objection in abeyance until all claims are found allowable. However, the policy of the United States Patent and Trademark Office is to make all applicable objections and to maintain them until the issues are resolved. Therefore, this objection is maintained.
Conclusion
Claims 1, 3-6, 8-11 and 13-21 are rejected. No claim is allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE RODRIGUEZ-GARCIA/
Primary Examiner, Art Unit 1626